DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15, and their dependents thereof, are allowed because the closest prior art, Lau et al. (US Pub No. 2016/0077145) discloses computer component connector, Pham et al. (US Pub No. 2020/0356147) discloses base chassis including extension to support additional storage cage, either alone or in combination, fail to disclose a computer-implementable method for assembling a hard disk drive (HDD) carrier, comprising: providing instructions from an information handling system to position the HDD carrier in place in order to secure multiple HDD units; capturing an image of secure holes on the HDD carrier in which fasteners are to be installed; providing instructions from the information handling system to fetch the fasteners used to secure the HDD units to the HDD carrier; providing instructions from the information handling system to install the fasteners to the HDD carrier; capturing an image of installed fasteners on the HDD carrier; and verifying by installation of the installed fasteners by comparing the installed fasteners to data describing location in an application of the information handling system.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646